Case 20-10343-LSS   Doc 1972-3   Filed 01/22/21   Page 1 of 32




                EXHIBIT C
                  Case 20-10343-LSS        Doc 1972-3 Filed 01/22/21           Page 2 of 32
                                                Exhibit C

         A                                             B
1     Claim No.                                 Law Firm Name
2    1007         Slater Slater Schulman, LLP
3    10362        Slater Slater Schulman, LLP
4    10658        Hurley McKenna & Mertz, P.C
5    10696        Slater Slater Schulman, LLP
6    10775        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
7    108          Loren Rhoton
8    10820        Slater Slater Schulman, LLP
9    10872        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
10   10943        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
11   10965        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
12   11165        Slater Slater Schulman, LLP
13   11243        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
14   11366        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
15   11475        Andrews & Thornton, AAL, ALC
16   11598        Freese & Goss, PLLC
17   11645        Slater Slater Schulman, LLP
18   11669        Slater Slater Schulman, LLP
19   1173         Bonina & Bonina P.C.
20   11743        Slater Slater Schulman, LLP
21   12187        Slater Slater Schulman, LLP
22   12228        Junell & Associates, PLLC
23   1248         Slater Slater Schulman, LLP
24   12517        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
25   12589        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
26   12739        Slater Slater Schulman, LLP
27   12827        ASK LLP
28   12860        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
29   13049        Marc J . Bern & Partners, LLP
30   13143        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
31   13221        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
32   13226        Kraus and Kinsman Law Firm
33   13315        Slater Slater Schulman, LLP
34   13388        Junell & Associates, PLLC
35   13421        Junell & Associates, PLLC
36   13637        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
37   13662        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
38   13893        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
39   13906        N/A
40   13915        Slater Slater Schulman, LLP
41   14082        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
42   14092        Hurley McKenna & Mertz, P.C
43   14168        ASK LLP
44   14389        Hurley McKenna & Mertz, P.C
45   1442         Hurley McKenna & Mertz, P.C
46   14442        Junell & Associates, PLLC


                                                      1
                  Case 20-10343-LSS        Doc 1972-3 Filed 01/22/21           Page 3 of 32
                                                Exhibit C

         A                                             B
1     Claim No.                                 Law Firm Name
47   14473        Junell & Associates, PLLC
48   14495        Junell & Associates, PLLC
49   14612        ASK LLP
50   14688        Junell & Associates, PLLC
51   14710        Junell & Associates, PLLC
52   14794        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
53   14822        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
54   14837        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
55   14951        Slater Slater Schulman, LLP
56   15165        Slater Slater Schulman, LLP
57   15326        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
58   15497        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
59   15531        IPG Law Group
60   15616        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
61   15639        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
62   15653        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
63   15801        Andrews & Thornton, AAL, ALC
64   15838        Damon J Baldone & Associates, APLC
65   15900        Hurley McKenna & Mertz, P.C
66   15979        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
67   16028        Freese & Goss, PLLC
68   16116        Hurley McKenna & Mertz, P.C
69   16386        Slater Slater Schulman, LLP
70   16625        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
71   16644        Hurley McKenna & Mertz, P.C
72   16708        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
73   16768        N/A
74   16785        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
75   16833        Hurley McKenna & Mertz, P.C
76   16924        Andrews & Thornton, AAL, ALC
77   17177        Hurley McKenna & Mertz, P.C
78   1729         Hurley McKenna & Mertz, P.C
79   17398        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
80   17448        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
81   17466        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
82   17520        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
83   17543        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
84   17560        Slater Slater Schulman, LLP
85   17648        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
86   17767        Kraus and Kinsman Law Firm
87   17856        Slater Slater Schulman, LLP
88   17970        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
89   17999        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
90   18181        Slater Slater Schulman, LLP
91   18212        Andrews & Thornton, AAL, ALC


                                                      2
                   Case 20-10343-LSS        Doc 1972-3 Filed 01/22/21           Page 4 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
 92   1840         Slater Slater Schulman, LLP
 93   18427        Slater Slater Schulman, LLP
 94   18461        McDonald Worley, PC
 95   18479        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 96   18556        Slater Slater Schulman, LLP
 97   18603        Winer, Burritt & Scott
 98   18630        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 99   18747        The Carlson Law Firm, PC
100   18787        Pfau Cochran Vertetis Amala PLLC
101   18841        N/A
102   18867        Schneider Wallace Cottrell Konecky, LLP
103   19131        Hurley McKenna & Mertz, P.C
104   19227        Hurley McKenna & Mertz, P.C
105   19310        Slater Slater Schulman, LLP
106   19347        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
107   19456        Marc J . Bern & Partners, LLP
108   19712        Marc J . Bern & Partners, LLP
109   19920        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
110   19930        Slater Slater Schulman, LLP
111   19976        ASK LLP
112   20252        Andrews & Thornton, AAL, ALC
113   2034         Slater Slater Schulman, LLP
114   20392        Slater Slater Schulman, LLP
115   20418        Babin Law, LLC
116   20497        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
117   20498        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
118   20677        Marc J . Bern & Partners, LLP
119   20695        Slater Slater Schulman, LLP
120   20713        Slater Slater Schulman, LLP
121   20852        Slater Slater Schulman, LLP
122   20873        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
123   20912        Marc J . Bern & Partners, LLP
124   20975        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
125   21022        Marc J . Bern & Partners, LLP
126   21042        Marc J . Bern & Partners, LLP
127   21121        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
128   21241        Marc J . Bern & Partners, LLP
129   21259        ASK LLP
130   21611        Marc J . Bern & Partners, LLP
131   21683        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
132   21726        Marc J . Bern & Partners, LLP
133   21752        Marc J . Bern & Partners, LLP
134   21759        Marc J . Bern & Partners, LLP
135   21809        Marc J . Bern & Partners, LLP
136   21831        Marc J . Bern & Partners, LLP


                                                       3
                   Case 20-10343-LSS        Doc 1972-3 Filed 01/22/21           Page 5 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
137   21850        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
138   21919        Junell & Associates, PLLC
139   22001        Hurley McKenna & Mertz, P.C
140   22092        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
141   22148        Forman Law Offices, P.A.
142   22220        Hurley McKenna & Mertz, P.C
143   2226         N/A
144   22292        Junell & Associates, PLLC
145   22295        Andrews & Thornton, AAL, ALC
146   22304        Marc J . Bern & Partners, LLP
147   22344        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
148   22482        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
149   22519        Marc J . Bern & Partners, LLP
150   22630        Marc J . Bern & Partners, LLP
151   2270         Slater Slater Schulman, LLP
152   22806        Slater Slater Schulman, LLP
153   22900        Hurley McKenna & Mertz, P.C
154   23010        Andrews & Thornton, AAL, ALC
155   23382        Kraus and Kinsman Law Firm
156   23424        Danizger & De Llano, LLP
157   23519        Slater Slater Schulman, LLP
158   23563        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
159   23660        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
160   2378         Andreozzi + Foote
161   23804        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
162   2383         Slater Slater Schulman, LLP
163   23857        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
164   23929        Slater Slater Schulman, LLP
165   240          N/A
166   24052        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
167   24212        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
168   24222        Junell & Associates, PLLC
169   24234        Junell & Associates, PLLC
170   24264        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
171   24279        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
172   2432         N/A
173   24320        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
174   24334        Hurley McKenna & Mertz, P.C
175   24336        James, Vernon & Weeks, P.A.; Donahoo & Associates, PC
176   24348        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
177   24394        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
178   24724        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
179   24739        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
180   24833        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
181   24849        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       4
                   Case 20-10343-LSS        Doc 1972-3 Filed 01/22/21           Page 6 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                  Law Firm Name
182   24875        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
183   24928        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
184   25101        Napoli Schkolnik PLLC
185   25134        Joseph Joy & Associates, APLC & Jason J. Joy & Associates, APLC
186   25359        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
187   25453        Danizger & De Llano, LLP
188   25459        Hurley McKenna & Mertz, P.C
189   25639        Slater Slater Schulman, LLP
190   25816        ASK LLP
191   25863        Jeff Anderson & Associates P.A
192   25926        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
193   26099        Slater Slater Schulman, LLP
194   26204        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
195   26285        Junell & Associates, PLLC
196   26421        Junell & Associates, PLLC
197   26423        Junell & Associates, PLLC
198   26496        Slater Slater Schulman, LLP
199   26529        Andrews & Thornton, AAL, ALC
200   2654         Hurley McKenna & Mertz, P.C
201   26628        Paluch Law LLC
202   26704        Liakos Law, APC
203   26717        Hurley McKenna & Mertz, P.C
204   268          Slater Slater Schulman, LLP
205   26818        N/A
206   26827        N/A
207   26868        The Moody Law Firm, Inc
208   26892        N/A
209   27074        Slater Slater Schulman, LLP
210   27196        Slater Slater Schulman, LLP
211   27235        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
212   27366        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
213   27431        Junell & Associates, PLLC
214   27715        Slater Slater Schulman, LLP
215   27729        Hurley McKenna & Mertz, P.C
216   27841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
217   28120        Hair Shunnarah Trial Attorneys
218   28149        ASK LLP
219   28184        Hurley McKenna & Mertz, P.C
220   28193        N/A
221   28202        Marc J . Bern & Partners, LLP
222   28206        Pfau Cochran Vertetis Amala PLLC
223   28369        N/A
224   28379        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
225   28400        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
226   28460        Hurley McKenna & Mertz, P.C


                                                       5
                   Case 20-10343-LSS        Doc 1972-3 Filed 01/22/21           Page 7 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
227   28557        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
228   28671        Marc J . Bern & Partners, LLP
229   28685        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
230   28695        ASK LLP
231   28708        Marc J . Bern & Partners, LLP
232   28716        ASK LLP
233   28892        Junell & Associates, PLLC
234   28953        Mitchell A. Toups, Ltd.
235   29099        Marc J . Bern & Partners, LLP
236   29188        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
237   29240        Crew Janci LLP
238   29328        Slater Slater Schulman, LLP
239   29357        ASK LLP
240   29368        Slater Slater Schulman, LLP
241   29421        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
242   29477        ASK LLP
243   29536        ASK LLP
244   29539        ASK LLP
245   2962         Slater Slater Schulman, LLP
246   29633        Danizger & De Llano, LLP
247   29758        Davis Bethune & Jones Law
248   29790        Davis Bethune & Jones Law
249   29839        Kraus and Kinsman Law Firm
250   29946        Kraus and Kinsman Law Firm
251   29985        Kraus and Kinsman Law Firm
252   29993        Kraus and Kinsman Law Firm
253   30010        Napoli Schkolnik PLLC
254   30035        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
255   30041        Kraus and Kinsman Law Firm
256   30126        Kraus and Kinsman Law Firm
257   30133        Kraus and Kinsman Law Firm
258   30284        Kraus and Kinsman Law Firm
259   30483        Kraus and Kinsman Law Firm
260   30537        Kraus and Kinsman Law Firm
261   30540        Kraus and Kinsman Law Firm
262   30555        Kraus and Kinsman Law Firm
263   30768        ASK LLP
264   30827        Kraus and Kinsman Law Firm
265   30846        Hurley McKenna & Mertz, P.C
266   30895        ASK LLP
267   31002        ASK LLP
268   31003        ASK LLP
269   31049        ASK LLP
270   31118        ASK LLP
271   31185        ASK LLP


                                                       6
                   Case 20-10343-LSS        Doc 1972-3 Filed 01/22/21           Page 8 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
272   31222        Marc J . Bern & Partners, LLP
273   31245        Liakos Law, APC
274   31281        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
275   31367        ASK LLP
276   31384        Liakos Law, APC
277   31425        ASK LLP
278   31520        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
279   3161         Hurley McKenna & Mertz, P.C
280   31727        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
281   31809        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
282   31838        Slater Slater Schulman, LLP
283   3195         N/A
284   31959        Slater Slater Schulman, LLP
285   32058        Slater Slater Schulman, LLP
286   32076        Andrews & Thornton, AAL, ALC
287   32089        Porter Malouf Law Firm
288   32214        Kraus and Kinsman Law Firm
289   32230        Pfau Cochran Vertetis Amala PLLC
290   32340        Slater Slater Schulman, LLP
291   32351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
292   32398        Kraus and Kinsman Law Firm
293   32439        N/A
294   32445        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
295   32463        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
296   3252         Hurley McKenna & Mertz, P.C
297   32558        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
298   3257         Hurley McKenna & Mertz, P.C
299   32698        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
300   32715        Andrews & Thornton, AAL, ALC
301   33045        Kraus and Kinsman Law Firm
302   3310         Slater Slater Schulman, LLP
303   33270        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
304   33285        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
305   33317        ASK LLP
306   3335         Slater Slater Schulman, LLP
307   33392        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
308   33611        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
309   33627        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
310   33752        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
311   33784        Marc J . Bern & Partners, LLP
312   33842        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
313   3386         N/A
314   33906        Kraus and Kinsman Law Firm
315   34041        Marc J . Bern & Partners, LLP
316   34137        Andreozzi + Foote


                                                       7
                   Case 20-10343-LSS        Doc 1972-3 Filed 01/22/21           Page 9 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
317   34261        Marc J . Bern & Partners, LLP
318   34304        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
319   34531        Dumas & Vaughn, LLC
320   34609        Marc J . Bern & Partners, LLP
321   34728        ASK LLP
322   34837        Slater Slater Schulman, LLP
323   34892        Slater Slater Schulman, LLP
324   34934        ASK LLP
325   35026        Andrews & Thornton, AAL, ALC
326   35059        ASK LLP
327   35092        The Law Office of L. Paul Mankin
328   35120        Colter Legal PLLC
329   35432        Forman Law Offices, P.A.
330   35452        Freese & Goss, PLLC
331   35542        Liakos Law, APC
332   35605        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
333   35607        Freese & Goss, PLLC
334   35677        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
335   35680        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
336   35699        Freese & Goss, PLLC
337   35709        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
338   3584         Andrews & Thornton, AAL, ALC
339   35840        Kraus and Kinsman Law Firm
340   3593         Andrews & Thornton, AAL, ALC
341   35983        Kraus and Kinsman Law Firm
342   36147        Marc J . Bern & Partners, LLP
343   36221        Forman Law Offices, P.A.
344   36368        Danizger & De Llano, LLP
345   36393        Danizger & De Llano, LLP
346   36468        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
347   365          Slater Slater Schulman, LLP
348   36572        Moreli Law Firm PLLC
349   3675         Pfau Cochran Vertetis Amala PLLC
350   36791        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
351   36883        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
352   36901        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
353   37034        Ashcraft & Gerel, LLP
354   37062        ASK LLP
355   37063        ASK LLP
356   3713         Slater Slater Schulman, LLP
357   37239        ASK LLP
358   37257        The Moody Law Firm, Inc
359   37429        Slater Slater Schulman, LLP
360   37452        Marc J . Bern & Partners, LLP
361   37465        Swensen & Shelley, PLLC


                                                       8
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 10 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
362   37531        Slater Slater Schulman, LLP
363   37535        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
364   37624        The Moody Law Firm, Inc
365   37778        Marc J . Bern & Partners, LLP
366   37809        Damon J Baldone & Associates, APLC
367   37956        Slater Slater Schulman, LLP
368   38016        ASK LLP
369   38038        ASK LLP
370   38193        ASK LLP
371   38211        N/A
372   38281        Pfau Cochran Vertetis Amala PLLC
373   38309        Andrews & Thornton, AAL, ALC
374   3834         Slater Slater Schulman, LLP
375   38380        Andrews & Thornton, AAL, ALC
376   38391        The Law Office of L. Paul Mankin
377   38682        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
378   38783        Kraus and Kinsman Law Firm
379   3886         Slater Slater Schulman, LLP
380   38875        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
381   38934        Slater Slater Schulman, LLP
382   38967        Jeff Anderson & Associates P.A
383   38970        Horowitz Law Firm
384   39003        Hurley McKenna & Mertz, P.C
385   39032        Slater Slater Schulman, LLP
386   39043        ASK LLP
387   39288        Slater Slater Schulman, LLP
388   39335        ASK LLP
389   39379        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
390   39444        ASK LLP
391   39599        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
392   3973         Hurley McKenna & Mertz, P.C
393   39816        Law Offices of Donald G. Norris
394   39918        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
395   40024        Law Offices of Donald G. Norris
396   40053        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
397   40137        Weller Green Toups & Terrell LLP
398   40189        Slater Slater Schulman, LLP
399   40223        Slater Slater Schulman, LLP
400   40228        Andreozzi + Foote
401   40362        Mokaram Law Firm
402   40431        The Law Office of L. Paul Mankin
403   40522        N/A
404   40555        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
405   40573        The Webster Law Firm
406   40689        Andrews & Thornton, AAL, ALC


                                                       9
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 11 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
407   40714        Crew Janci LLP
408   40834        Danizger & De Llano, LLP
409   40954        Moreli Law Firm PLLC
410   41024        ASK LLP
411   41055        Liakos Law, APC
412   41149        The Zalkin Law Firm PC
413   41158        ASK LLP
414   41175        ASK LLP
415   41191        ASK LLP
416   41297        Law Office of Joseph A. Bluemel, III, P.S
417   41867        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
418   42055        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
419   42089        Andreozzi + Foote
420   42105        Slater Slater Schulman, LLP
421   42230        Danizger & De Llano, LLP
422   42286        Weller Green Toups & Terrell LLP
423   42316        Andreozzi + Foote
424   42374        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
425   42391        ASK LLP
426   42404        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
427   42426        Andreozzi + Foote
428   42535        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
429   42585        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
430   42621        Marc J . Bern & Partners, LLP
431   42894        Marc J . Bern & Partners, LLP
432   42998        N/A
433   43017        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
434   43143        Marc J . Bern & Partners, LLP
435   43176        Marc J . Bern & Partners, LLP
436   43238        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
437   4330         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
438   43302        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
439   43351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
440   43375        Hurley McKenna & Mertz, P.C
441   43505        ASK LLP
442   43652        Levy Konigsberg LLP
443   43673        ASK LLP
444   43702        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
445   43995        Schneider Wallace Cottrell Konecky, LLP
446   44129        ASK LLP
447   44160        Brent Coon & Associates
448   44177        Colter Legal PLLC
449   44199        Slater Slater Schulman, LLP
450   44276        Buckfire & Buckfire PC
451   44337        Crew Janci LLP


                                                       10
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 12 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
452   44497        Swensen & Shelley, PLLC
453   44508        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
454   44576        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
455   44636        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
456   44659        ASK LLP
457   4476         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
458   44907        The Law Office of L. Paul Mankin
459   44966        Slater Slater Schulman, LLP
460   44981        ASK LLP
461   4505         Slater Slater Schulman, LLP
462   45186        Swensen & Shelley, PLLC
463   45248        Andrews & Thornton, AAL, ALC
464   45269        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
465   45316        Andrews & Thornton, AAL, ALC
466   45347        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
467   4544         N/A
468   45589        Andrews & Thornton, AAL, ALC
469   45823        Hurley McKenna & Mertz, P.C
470   45941        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
471   45998        Levin, Papantonio, Thomas, Mitchell, Rafferty, Proctor, P.A
472   46372        Marc J . Bern & Partners, LLP
473   46428        Junell & Associates, PLLC
474   46475        Junell & Associates, PLLC
475   46480        Danizger & De Llano, LLP
476   46556        The Law Office of L. Paul Mankin
477   46652        Andreozzi + Foote
478   46661        ASK LLP
479   46673        Slater Slater Schulman, LLP
480   46868        ASK LLP
481   4696         Slater Slater Schulman, LLP
482   47136        Horowitz Law Firm
483   4739         Andrews & Thornton, AAL, ALC
484   47520        Danizger & De Llano, LLP
485   47618        ASK LLP
486   47671        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
487   47742        ASK LLP
488   47941        ASK LLP
489   4801         Marc J . Bern & Partners, LLP
490   48081        Panish Shea & Boyle, LLP
491   48110        Crew Janci LLP
492   48183        Equitas Advocates PC
493   48187        Equitas Advocates PC
494   48271        Slater Slater Schulman, LLP
495   48446        Panish Shea & Boyle, LLP
496   48468        Slater Slater Schulman, LLP


                                                       11
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 13 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
497   48817        Danizger & De Llano, LLP
498   48884        D Miller & Associates, PLLC
499   48888        Fasy Law PLLC
500   48953        D Miller & Associates, PLLC
501   49022        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
502   49111        Slater Slater Schulman, LLP
503   49187        Slater Slater Schulman, LLP
504   49252        Slater Slater Schulman, LLP
505   49443        Weller Green Toups & Terrell LLP
506   49480        Weller Green Toups & Terrell LLP
507   4949         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
508   49573        Hurley McKenna & Mertz, P.C
509   49631        ASK LLP
510   49749        Paluch Law LLC
511   49765        ASK LLP
512   49783        Paluch Law LLC
513   49812        ASK LLP
514   49822        Danizger & De Llano, LLP
515   49869        D Miller & Associates, PLLC
516   49889        ASK LLP
517   49941        ASK LLP
518   50023        D Miller & Associates, PLLC
519   50263        Schneider Wallace Cottrell Konecky, LLP
520   50352        ASK LLP
521   50365        Slater Slater Schulman, LLP
522   50405        ASK LLP
523   50419        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
524   50685        Slater Slater Schulman, LLP
525   50690        ASK LLP
526   50715        ASK LLP
527   50782        ASK LLP
528   50964        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
529   50975        Slater Slater Schulman, LLP
530   51011        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
531   51067        ASK LLP
532   51185        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
533   51207        Christina Pendleton & Associates PC
534   51318        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
535   51343        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
536   51475        The Moody Law Firm, Inc
537   51525        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
538   51544        Marc J . Bern & Partners, LLP
539   51554        Andrews & Thornton, AAL, ALC
540   51579        Andrews & Thornton, AAL, ALC
541   51639        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       12
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 14 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
542   51756        Napoli Schkolnik PLLC
543   51784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
544   52008        Andrews & Thornton, AAL, ALC
545   52183        Andrews & Thornton, AAL, ALC
546   52191        Christina Pendleton & Associates PC
547   52239        Andrews & Thornton, AAL, ALC
548   52281        Andrews & Thornton, AAL, ALC
549   52303        Andrews & Thornton, AAL, ALC
550   52326        Slater Slater Schulman, LLP
551   52350        Slater Slater Schulman, LLP
552   52367        Slater Slater Schulman, LLP
553   52392        ASK LLP
554   52486        Andrews & Thornton, AAL, ALC
555   52516        Slater Slater Schulman, LLP
556   52548        The Moody Law Firm, Inc
557   5255         Slater Slater Schulman, LLP
558   52741        Marc J . Bern & Partners, LLP
559   52753        Andreozzi + Foote
560   52790        Marc J . Bern & Partners, LLP
561   52838        Andrews & Thornton, AAL, ALC
562   52839        D Miller & Associates, PLLC
563   52850        Andrews & Thornton, AAL, ALC
564   52868        Andrews & Thornton, AAL, ALC
565   52902        Andrews & Thornton, AAL, ALC
566   52924        Napoli Schkolnik PLLC
567   53130        Andrews & Thornton, AAL, ALC
568   53145        Damon J Baldone & Associates, APLC
569   53171        ASK LLP
570   53177        Slater Slater Schulman, LLP
571   53178        Andrews & Thornton, AAL, ALC
572   53316        Andrews & Thornton, AAL, ALC
573   53356        Andrews & Thornton, AAL, ALC
574   53373        D Miller & Associates, PLLC
575   53510        Andrews & Thornton, AAL, ALC
576   5355         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
577   53567        Andrews & Thornton, AAL, ALC
578   53572        Andrews & Thornton, AAL, ALC
579   53580        Andrews & Thornton, AAL, ALC
580   53657        Andrews & Thornton, AAL, ALC
581   53669        D Miller & Associates, PLLC
582   53717        Andrews & Thornton, AAL, ALC
583   53735        Andrews & Thornton, AAL, ALC
584   53776        Andrews & Thornton, AAL, ALC
585   53795        Andrews & Thornton, AAL, ALC
586   53807        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       13
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 15 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
587   53842        Andrews & Thornton, AAL, ALC
588   53861        Andrews & Thornton, AAL, ALC
589   53888        Andrews & Thornton, AAL, ALC
590   53893        Pourasef Law, PLCC
591   53925        Andrews & Thornton, AAL, ALC
592   5393         Slater Slater Schulman, LLP
593   53935        Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice
594   54060        Kraus and Kinsman Law Firm
595   5431         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
596   5434         Slater Slater Schulman, LLP
597   54382        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
598   54488        Freese & Goss, PLLC
599   54540        Merson Law PLLC
600   54669        Brent Coon & Associates
601   54671        Napoli Schkolnik PLLC
602   54932        Slater Slater Schulman, LLP
603   54936        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
604   54948        Slater Slater Schulman, LLP
605   5502         Aylstock, Witkin, Kreis, & Overholtz, PLLC
606   55027        ASK LLP
607   55101        Parker & Waichman LLP
608   55177        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
609   55216        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
610   55240        Moreli Law Firm PLLC
611   55299        Marc J . Bern & Partners, LLP
612   55363        Slater Slater Schulman, LLP
613   55372        Gordon & Partners
614   55374        Marc J . Bern & Partners, LLP
615   55427        ASK LLP
616   55586        ASK LLP
617   55690        Marc J . Bern & Partners, LLP
618   55699        ASK LLP
619   55735        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
620   55740        ASK LLP
621   55779        ASK LLP
622   55791        Napoli Schkolnik PLLC
623   55902        ASK LLP
624   55947        Slater Slater Schulman, LLP
625   55982        The Law Office of L. Paul Mankin
626   56095        ASK LLP
627   56096        Jeff Anderson & Associates P.A
628   56213        Andrews & Thornton, AAL, ALC
629   5622         Slater Slater Schulman, LLP
630   56256        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
631   56417        ASK LLP


                                                       14
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 16 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
632   56507        Napoli Schkolnik PLLC
633   56524        Linder Sattler & Rogowsky, LLP
634   56530        Slater Slater Schulman, LLP
635   56610        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
636   56613        ASK LLP
637   56619        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
638   56714        Andrus Wagstaff, PC
639   56732        Slater Slater Schulman, LLP
640   56739        Slater Slater Schulman, LLP
641   56783        Danizger & De Llano, LLP
642   56866        Andrews & Thornton, AAL, ALC
643   56923        ASK LLP
644   57161        ASK LLP
645   57311        ASK LLP
646   57317        ASK LLP
647   57439        Slater Slater Schulman, LLP
648   5755         Hurley McKenna & Mertz, P.C
649   57555        Estey & Bomberger, LLP, Cutter Law, PC
650   57679        Napoli Schkolnik PLLC
651   57755        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
652   57783        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
653   57804        Marc J . Bern & Partners, LLP
654   57813        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
655   57876        Napoli Schkolnik PLLC
656   57883        Marc J . Bern & Partners, LLP
657   57957        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
658   57966        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
659   57972        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
660   57989        Napoli Schkolnik PLLC
661   58085        Damon J Baldone & Associates, APLC
662   58214        Marc J . Bern & Partners, LLP
663   58229        Marc J . Bern & Partners, LLP
664   58313        D Miller & Associates, PLLC
665   58534        Freese & Goss, PLLC
666   58542        Marc J . Bern & Partners, LLP
667   58774        Marc J . Bern & Partners, LLP
668   58947        Slater Slater Schulman, LLP
669   58995        Slater Slater Schulman, LLP
670   59053        Mokaram Law Firm
671   59083        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
672   59380        Napoli Schkolnik PLLC
673   59591        Swensen & Shelley, PLLC
674   59594        Kraus and Kinsman Law Firm
675   59648        Slater Slater Schulman, LLP
676   59674        Kraus and Kinsman Law Firm


                                                       15
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 17 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                  Law Firm Name
677   59727        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
678   59870        Andrews & Thornton, AAL, ALC
679   59883        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
680   59925        Napoli Schkolnik PLLC
681   59969        Law Office of Carmen L. Durso
682   59992        Napoli Schkolnik PLLC
683   60045        Napoli Schkolnik PLLC
684   60061        ASK LLP
685   60141        Jeff Anderson & Associates P.A
686   60169        Andrews & Thornton, AAL, ALC
687   60192        Andrews & Thornton, AAL, ALC
688   60202        Kraus and Kinsman Law Firm
689   6028         Hurley McKenna & Mertz, P.C
690   6037         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
691   60443        Panish Shea & Boyle, LLP
692   60466        Slater Slater Schulman, LLP
693   60493        Andrews & Thornton, AAL, ALC
694   60514        Andrews & Thornton, AAL, ALC
695   60522        Andrews & Thornton, AAL, ALC
696   60618        Andrews & Thornton, AAL, ALC
697   60621        D Miller & Associates, PLLC
698   60634        ASK LLP
699   60645        ASK LLP
700   60722        Danizger & De Llano, LLP
701   60872        Andrews & Thornton, AAL, ALC
702   60945        ASK LLP
703   61025        D Miller & Associates, PLLC
704   61073        Andrews & Thornton, AAL, ALC
705   61080        Andrews & Thornton, AAL, ALC
706   61094        Andrews & Thornton, AAL, ALC
707   61102        Andrews & Thornton, AAL, ALC
708   61131        ASK LLP
709   61161        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
710   61220        Andrews & Thornton, AAL, ALC
711   61224        Andrews & Thornton, AAL, ALC
712   61244        D Miller & Associates, PLLC
713   61247        Andrews & Thornton, AAL, ALC
714   6135         Slater Slater Schulman, LLP
715   61374        Andrews & Thornton, AAL, ALC
716   61500        Andrews & Thornton, AAL, ALC
717   61511        Marc J . Bern & Partners, LLP
718   61601        The Moody Law Firm, Inc
719   61802        Estey & Bomberger, LLP, Cutter Law, PC
720   62           N/A
721   62009        Swensen & Shelley, PLLC


                                                       16
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 18 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                   Law Firm Name
722   62014        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
723   62279        Jason J. Joy & Associates, PLLC
724   62280        Jason J. Joy & Associates, PLLC
725   62350        D Miller & Associates, PLLC
726   62356        Marc J . Bern & Partners, LLP
727   62450        D Miller & Associates, PLLC
728   625          Slater Slater Schulman, LLP
729   62504        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
730   6265         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
731   62859        Freese & Goss, PLLC
732   62860        Slater Slater Schulman, LLP
733   62895        Freese & Goss, PLLC
734   62899        Freese & Goss, PLLC
735   62924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
736   62994        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
737   63001        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
738   63099        Marc J . Bern & Partners, LLP
739   63233        Slater Slater Schulman, LLP
740   63412        Kraus and Kinsman Law Firm
741   63414        Kraus and Kinsman Law Firm
742   63437        Napoli Schkolnik PLLC
743   63528        Estey & Bomberger, LLP, Cutter Law, PC
744   6364         N/A
745   63694        Junell & Associates, PLLC
746   63751        Pfau Cochran Vertetis Amala PLLC
747   63919        Mokaram Law Firm
748   63923        Napoli Schkolnik PLLC
749   63939        Slater Slater Schulman, LLP
750   63940        Bailey Cowan Heckaman, PLLC
751   64065        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
752   64157        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
753   64378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
754   64380        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
755   64409        Slater Slater Schulman, LLP
756   64428        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
757   64443        Slater Slater Schulman, LLP
758   64539        ASK LLP
759   6462         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
760   64719        ASK LLP
761   6475         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
762   64795        N/A
763   64877        Hilliard Martinez Gonzales LLP
764   64930        Hilliard Martinez Gonzales LLP
765   64937        Moreli Law Firm PLLC
766   6494         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       17
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 19 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                  Law Firm Name
767   64981        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
768   64992        Kraus and Kinsman Law Firm
769   64995        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
770   65032        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
771   65044        Kraus and Kinsman Law Firm
772   65057        Marc J . Bern & Partners, LLP
773   65175        Pourasef Law, PLCC
774   65208        Babin Law, LLC
775   65253        Babin Law, LLC
776   65351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
777   65401        Andrews & Thornton, AAL, ALC
778   65446        Estey & Bomberger, LLP, Cutter Law, PC
779   65547        ASK LLP
780   6569         Slater Slater Schulman, LLP
781   65707        Law Offices of Mitchell Garabedian
782   65738        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
783   65856        Hanna; Vander Ploeg, LLC
784   65940        Andrews & Thornton, AAL, ALC
785   65999        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
786   66021        The Moody Law Firm, Inc
787   66034        Law Offices of Mitchell Garabedian
788   66113        Bailey Cowan Heckaman, PLLC
789   6618         Slater Slater Schulman, LLP
790   66268        Paluch Law LLC
791   66275        Bailey Cowan Heckaman, PLLC
792   66298        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
793   66351        Andrews & Thornton, AAL, ALC
794   66375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
795   66378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
796   66433        Andrews & Thornton, AAL, ALC
797   66488        Danizger & De Llano, LLP
798   66617        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
799   66662        The Moody Law Firm, Inc
800   66680        The Moody Law Firm, Inc
801   66687        The Moody Law Firm, Inc
802   66708        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
803   66740        Weller Green Toups & Terrell LLP
804   66743        D Miller & Associates, PLLC
805   66755        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
806   66774        The Moody Law Firm, Inc
807   66855        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
808   66956        D Miller & Associates, PLLC
809   66972        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
810   67003        Davis Bethune & Jones Law
811   67029        Davis Bethune & Jones Law


                                                       18
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 20 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
812   67045        Davis Bethune & Jones Law
813   67452        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
814   67456        Kraus and Kinsman Law Firm
815   67458        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
816   67525        ASK LLP
817   67527        ASK LLP
818   67555        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
819   67613        Paluch Law LLC
820   67629        Hilliard Martinez Gonzales LLP
821   67649        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
822   67678        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
823   6778         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
824   67780        Slater Slater Schulman, LLP
825   67784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
826   67890        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
827   67926        Danizger & De Llano, LLP
828   6794         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
829   67962        ASK LLP
830   68008        Babin Law, LLC
831   68237        Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice
832   68294        N/A
833   68325        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
834   68371        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
835   68511        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
836   68597        Law Offices of Donald G. Norris
837   6865         Slater Slater Schulman, LLP
838   68685        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
839   68707        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
840   68713        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
841   68751        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
842   68832        Hilliard Martinez Gonzales LLP
843   69138        Slater Slater Schulman, LLP
844   69184        Pourasef Law, PLCC
845   69216        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
846   69251        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
847   69283        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
848   69378        Slater Slater Schulman, LLP
849   69387        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
850   69592        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
851   69673        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
852   69703        ASK LLP
853   69741        Slater Slater Schulman, LLP
854   69754        Andrews & Thornton, AAL, ALC
855   69935        Junell & Associates, PLLC
856   69941        Junell & Associates, PLLC


                                                       19
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 21 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
857   69944        Slater Slater Schulman, LLP
858   70106        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
859   70131        ASK LLP
860   70161        Junell & Associates, PLLC
861   70230        Junell & Associates, PLLC
862   70272        Slater Slater Schulman, LLP
863   70353        Junell & Associates, PLLC
864   70384        Bradshaw & Bryant, PLLC
865   70408        Andrews & Thornton, AAL, ALC
866   70428        Junell & Associates, PLLC
867   70514        ASK LLP
868   70553        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
869   70611        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
870   70625        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
871   70682        Slater Slater Schulman, LLP
872   7085         Slater Slater Schulman, LLP
873   70859        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
874   70986        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
875   71063        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
876   71199        Junell & Associates, PLLC
877   71255        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
878   71276        Marc J . Bern & Partners, LLP
879   71364        Damon J Baldone & Associates, APLC
880   71431        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
881   71469        James Harris Law, PLLC
882   71573        Mary Alexander & Associates, P.C.
883   71583        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
884   71634        D Miller & Associates, PLLC
885   71696        James Harris Law, PLLC
886   71697        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
887   71707        Herman Law Firm
888   71714        N/A
889   71723        Estey & Bomberger, LLP, Cutter Law, PC
890   71783        Marc J . Bern & Partners, LLP
891   71850        Davis Bethune & Jones Law
892   719          Slater Slater Schulman, LLP
893   71954        D Miller & Associates, PLLC
894   7200         Slater Slater Schulman, LLP
895   72014        Marc J . Bern & Partners, LLP
896   72040        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
897   72057        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
898   72061        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
899   72084        Gilleon Law Firm
900   72143        Marc J . Bern & Partners, LLP
901   72157        Marc J . Bern & Partners, LLP


                                                       20
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 22 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
902   72223        Slater Slater Schulman, LLP
903   72268        Dordulian Law Group
904   72310        Dordulian Law Group
905   72344        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
906   72352        Danizger & De Llano, LLP
907   72359        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
908   72372        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
909   72374        Bailey Cowan Heckaman, PLLC
910   72397        Marc J . Bern & Partners, LLP
911   72406        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
912   72504        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
913   72507        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
914   72517        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
915   72518        The Carlson Law Firm, PC
916   72528        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
917   72550        Moreli Law Firm PLLC
918   72588        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
919   72615        Davis Bethune & Jones Law
920   72644        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
921   72691        Moreli Law Firm PLLC
922   72726        N/A
923   72740        Marc J . Bern & Partners, LLP
924   72875        James Harris Law, PLLC
925   72955        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
926   73047        Marc J . Bern & Partners, LLP
927   73101        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
928   73181        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
929   73184        Andrews & Thornton, AAL, ALC
930   73214        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
931   73267        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
932   73428        Kraus and Kinsman Law Firm
933   73664        Kraus and Kinsman Law Firm
934   73725        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
935   73808        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
936   73895        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
937   73896        Slater Slater Schulman, LLP
938   73916        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
939   73940        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
940   73954        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
941   73960        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
942   73965        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
943   73979        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
944   73984        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
945   74009        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
946   74067        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       21
               Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 23 of 32
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
947   74113        Paluch Law LLC
948   74201        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
949   74261        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
950   7430         Slater Slater Schulman, LLP
951   74375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
952   74429        D Miller & Associates, PLLC
953   74500        Danizger & De Llano, LLP
954   74514        Slater Slater Schulman, LLP
955   74551        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
956   74805        Kraus and Kinsman Law Firm
957   74820        Kraus and Kinsman Law Firm
958   74871        Kraus and Kinsman Law Firm
959   74896        Kraus and Kinsman Law Firm
960   74921        Kraus and Kinsman Law Firm
961   75001        Slater Slater Schulman, LLP
962   75072        Napoli Schkolnik PLLC
963   75266        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
964   75269        Babin Law, LLC
965   75367        Kraus and Kinsman Law Firm
966   75407        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
967   75509        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
968   75523        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
969   75529        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
970   75550        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
971   75568        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
972   75679        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
973   75694        Kraus and Kinsman Law Firm
974   75715        Marc J . Bern & Partners, LLP
975   75756        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
976   75780        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
977   75795        Marc J . Bern & Partners, LLP
978   75800        N/A
979   75821        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
980   75880        Marc J . Bern & Partners, LLP
981   75888        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
982   76057        Marc J . Bern & Partners, LLP
983   76078        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
984   76080        Babin Law, LLC
985   76118        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
986   76202        Babin Law, LLC
987   76266        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
988   76396        Babin Law, LLC
989   76419        Weitz & Luxemberg, P.C
990   76445        Babin Law, LLC
991   76514        Kraus and Kinsman Law Firm


                                                       22
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 24 of 32
                                                  Exhibit C

           A                                             B
  1     Claim No.                                 Law Firm Name
 992   76534        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 993   76591        Marc J . Bern & Partners, LLP
 994   7668         Slater Slater Schulman, LLP
 995   76698        Hurley McKenna & Mertz, P.C
 996   76948        Marc J . Bern & Partners, LLP
 997   76970        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 998   76977        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 999   77021        Marc J . Bern & Partners, LLP
1000   77029        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1001   77048        Jim Harris Law PLLC
1002   77275        Marc J . Bern & Partners, LLP
1003   77325        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1004   77330        Marc J . Bern & Partners, LLP
1005   77370        Marc J . Bern & Partners, LLP
1006   77411        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1007   77442        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1008   77453        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1009   77539        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1010   77548        Marc J . Bern & Partners, LLP
1011   77557        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1012   77592        Marc J . Bern & Partners, LLP
1013   77624        Marc J . Bern & Partners, LLP
1014   77666        Marc J . Bern & Partners, LLP
1015   77716        Junell & Associates, PLLC
1016   7777         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1017   77785        Marc J . Bern & Partners, LLP
1018   77788        Marc J . Bern & Partners, LLP
1019   77841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1020   77889        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1021   77953        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1022   77980        D Miller & Associates, PLLC
1023   78008        Davis Bethune & Jones Law
1024   78025        Bailey Cowan Heckaman, PLLC
1025   78093        Marc J . Bern & Partners, LLP
1026   78169        D Miller & Associates, PLLC
1027   78209        Davis Bethune & Jones Law
1028   78375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1029   78378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1030   78400        Junell & Associates, PLLC
1031   78471        Davis Bethune & Jones Law
1032   78537        Marc J . Bern & Partners, LLP
1033   7857         Andrews & Thornton, AAL, ALC
1034   78651        Marc J . Bern & Partners, LLP
1035   78706        Junell & Associates, PLLC
1036   78740        Junell & Associates, PLLC


                                                        23
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 25 of 32
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1037   78783        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1038   78841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1039   78850        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1040   78851        Kraus and Kinsman Law Firm
1041   78895        Marc J . Bern & Partners, LLP
1042   78912        Davis Bethune & Jones Law
1043   78925        Junell & Associates, PLLC
1044   78941        Junell & Associates, PLLC
1045   79101        Junell & Associates, PLLC
1046   79108        Marc J . Bern & Partners, LLP
1047   79145        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1048   79167        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1049   79293        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1050   79314        Kraus and Kinsman Law Firm
1051   79375        Junell & Associates, PLLC
1052   79408        Bailey Cowan Heckaman, PLLC
1053   79409        Junell & Associates, PLLC
1054   79441        Bailey Cowan Heckaman, PLLC
1055   79458        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1056   79482        Marc J . Bern & Partners, LLP
1057   79489        Marc J . Bern & Partners, LLP
1058   79529        Marc J . Bern & Partners, LLP
1059   79569        D Miller & Associates, PLLC
1060   79603        Kraus and Kinsman Law Firm
1061   79670        Bailey Cowan Heckaman, PLLC
1062   79685        Junell & Associates, PLLC
1063   79704        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1064   79734        Junell & Associates, PLLC
1065   79827        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1066   79837        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1067   79863        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1068   79886        Junell & Associates, PLLC
1069   79887        Paluch Law LLC
1070   79976        Junell & Associates, PLLC
1071   79991        Junell & Associates, PLLC
1072   80055        Junell & Associates, PLLC
1073   80094        Marc J . Bern & Partners, LLP
1074   80102        Junell & Associates, PLLC
1075   80136        Marc J . Bern & Partners, LLP
1076   80155        Junell & Associates, PLLC
1077   80202        Junell & Associates, PLLC
1078   8030         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1079   80319        Danizger & De Llano, LLP
1080   80375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1081   80481        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                        24
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 26 of 32
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1082   80514        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1083   80549        Junell & Associates, PLLC
1084   80603        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1085   80654        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1086   80681        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1087   80696        D Miller & Associates, PLLC
1088   80736        D Miller & Associates, PLLC
1089   80789        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1090   80821        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1091   80836        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1092   80842        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1093   80845        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1094   80887        D Miller & Associates, PLLC
1095   80895        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1096   80924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1097   80971        D Miller & Associates, PLLC
1098   80993        D Miller & Associates, PLLC
1099   81048        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1100   81111        Marc J . Bern & Partners, LLP
1101   81134        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1102   81212        Reich and Binstock, LLP
1103   81217        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1104   81242        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1105   81254        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1106   81265        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1107   81476        ASK LLP
1108   81560        ASK LLP
1109   81578        Kraus and Kinsman Law Firm
1110   81602        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1111   81639        Kraus and Kinsman Law Firm
1112   81662        Kraus and Kinsman Law Firm
1113   81669        Kraus and Kinsman Law Firm
1114   81762        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1115   81834        Davis Bethune & Jones Law
1116   8185         Slater Slater Schulman, LLP
1117   81850        Babin Law, LLC
1118   81876        Babin Law, LLC
1119   81886        Kraus and Kinsman Law Firm
1120   81903        Babin Law, LLC
1121   81909        Kraus and Kinsman Law Firm
1122   81929        Danizger & De Llano, LLP
1123   8194         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1124   82005        Marc J . Bern & Partners, LLP
1125   82030        Napoli Schkolnik PLLC
1126   82065        Marc J . Bern & Partners, LLP


                                                        25
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 27 of 32
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1127   82094        Yuspeh Rappaport Law
1128   82160        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1129   82264        Marc J . Bern & Partners, LLP
1130   82389        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1131   82421        Forman Law Offices, P.A.
1132   82497        Babin Law, LLC
1133   82534        ASK LLP
1134   82568        Babin Law, LLC
1135   82616        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1136   82634        Babin Law, LLC
1137   82671        Weller Green Toups & Terrell LLP
1138   82701        Kraus and Kinsman Law Firm
1139   82731        Mary Alexander & Associates, P.C.
1140   82770        Babin Law, LLC
1141   82786        ASK LLP
1142   82915        N/A
1143   82954        Kraus and Kinsman Law Firm
1144   8299         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1145   83065        D Miller & Associates, PLLC
1146   83092        Marc J . Bern & Partners, LLP
1147   83097        Babin Law, LLC
1148   83126        Marc J . Bern & Partners, LLP
1149   83226        Davis Bethune & Jones Law
1150   83314        Jason J. Joy & Associates, PLLC
1151   83351        Paluch Law LLC
1152   83362        Mary Alexander & Associates, P.C.
1153   83378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1154   83470        Jason J. Joy & Associates, PLLC
1155   83568        Marc J . Bern & Partners, LLP
1156   83737        Marc J . Bern & Partners, LLP
1157   83784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1158   83811        Babin Law, LLC
1159   83821        TorHoerman Law LLC
1160   83928        Babin Law, LLC
1161   83947        Jason J. Joy & Associates, PLLC
1162   83978        Jason J Joy & Associates and Martin Baughman, PLLC
1163   84003        Marc J . Bern & Partners, LLP
1164   84158        Jason J. Joy & Associates, PLLC
1165   84230        Horowitz Law Firm
1166   84283        Marc J . Bern & Partners, LLP
1167   84512        Horowitz Law Firm
1168   84525        Marc J . Bern & Partners, LLP
1169   84545        Babin Law, LLC
1170   84619        Davis Bethune & Jones Law
1171   84687        Marc J . Bern & Partners, LLP


                                                        26
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 28 of 32
                                                  Exhibit C

           A                                             B
 1      Claim No.                                   Law Firm Name
1172   84699        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1173   84707        N/A
1174   84723        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1175   84748        Reich and Binstock, LLP
1176   84780        Marc J . Bern & Partners, LLP
1177   84794        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1178   84868        D Miller & Associates, PLLC
1179   84874        Jason J. Joy & Associates, PLLC
1180   84901        Marc J . Bern & Partners, LLP
1181   84920        Reich and Binstock, LLP
1182   85048        D Miller & Associates, PLLC
1183   85049        Babin Law, LLC
1184   85054        ASK LLP
1185   85139        Jason J. Joy & Associates, PLLC
1186   85187        Marc J . Bern & Partners, LLP
1187   85192        Babin Law, LLC
1188   85260        Marc J . Bern & Partners, LLP
1189   85359        Marc J . Bern & Partners, LLP
1190   85430        Marc J . Bern & Partners, LLP
1191   85491        Kraus and Kinsman Law Firm
1192   8551         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1193   85576        Marc J . Bern & Partners, LLP
1194   85591        Kraus and Kinsman Law Firm
1195   85622        Kraus and Kinsman Law Firm
1196   85646        Marc J . Bern & Partners, LLP
1197   85677        Kraus and Kinsman Law Firm
1198   85697        Kraus and Kinsman Law Firm
1199   85704        N/A
1200   85814        Kraus and Kinsman Law Firm
1201   85817        Babin Law, LLC
1202   85858        Kraus and Kinsman Law Firm
1203   85952        Marc J . Bern & Partners, LLP
1204   85997        Babin Law, LLC
1205   86005        Kraus and Kinsman Law Firm
1206   86090        Kraus and Kinsman Law Firm
1207   86150        Kraus and Kinsman Law Firm
1208   86177        Kraus and Kinsman Law Firm
1209   86291        Kraus and Kinsman Law Firm
1210   86402        Marc J . Bern & Partners, LLP
1211   86408        Marc J . Bern & Partners, LLP
1212   86502        Kraus and Kinsman Law Firm
1213   86550        Kraus and Kinsman Law Firm
1214   8656         N/A
1215   86593        Kraus and Kinsman Law Firm
1216   86599        Kraus and Kinsman Law Firm


                                                        27
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 29 of 32
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1217   86673        Kraus and Kinsman Law Firm
1218   86688        Kraus and Kinsman Law Firm
1219   86692        Kraus and Kinsman Law Firm
1220   86744        Kraus and Kinsman Law Firm
1221   86814        Kraus and Kinsman Law Firm
1222   86828        Kraus and Kinsman Law Firm
1223   86846        Kraus and Kinsman Law Firm
1224   86865        Kraus and Kinsman Law Firm
1225   86874        Kraus and Kinsman Law Firm
1226   86902        Marc J . Bern & Partners, LLP
1227   86941        Marc J . Bern & Partners, LLP
1228   87022        Kraus and Kinsman Law Firm
1229   87043        Marc J . Bern & Partners, LLP
1230   87044        Marc J . Bern & Partners, LLP
1231   87061        Marc J . Bern & Partners, LLP
1232   87075        Marc J . Bern & Partners, LLP
1233   87161        D Miller & Associates, PLLC
1234   87182        Marc J . Bern & Partners, LLP
1235   87215        Jason J. Joy & Associates, PLLC
1236   87275        Babin Law, LLC
1237   87510        Reich and Binstock, LLP
1238   87519        Babin Law, LLC
1239   87620        N/A
1240   87671        D Miller & Associates, PLLC
1241   87791        Gibb Law Group LLC
1242   87878        Bailey Cowan Heckaman, PLLC
1243   87892        D Miller & Associates, PLLC
1244   8790         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1245   87970        D Miller & Associates, PLLC
1246   88121        D Miller & Associates, PLLC
1247   88127        Bailey Cowan Heckaman, PLLC
1248   88147        Bailey Cowan Heckaman, PLLC
1249   88174        Bailey Cowan Heckaman, PLLC
1250   8828         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1251   88288        Kraus and Kinsman Law Firm
1252   8861         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1253   88644        ASK LLP
1254   88695        Marc J . Bern & Partners, LLP
1255   88741        Marc J . Bern & Partners, LLP
1256   88755        Babin Law, LLC
1257   88845        Marc J . Bern & Partners, LLP
1258   89171        N/A
1259   89253        Kraus and Kinsman Law Firm
1260   89256        N/A
1261   89269        Slater Slater Schulman, LLP


                                                        28
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21          Page 30 of 32
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1262   89300        Douglas & London PC
1263   89306        D Miller & Associates, PLLC
1264   89308        N/A
1265   89393        Wright & Schulte, LLC
1266   89427        Marc J . Bern & Partners, LLP
1267   8946         Slater Slater Schulman, LLP
1268   89481        Kraus and Kinsman Law Firm
1269   89536        Jason J. Joy & Associates, PLLC
1270   89564        Kraus and Kinsman Law Firm
1271   89662        Marc J . Bern & Partners, LLP
1272   89682        Marc J . Bern & Partners, LLP
1273   89713        Marc J . Bern & Partners, LLP
1274   89858        Weller Green Toups & Terrell LLP
1275   89911        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1276   90148        N/A
1277   90280        Slater Slater Schulman, LLP
1278   90430        Babin Law, LLC
1279   90672        Law Offices of Mitchell Garabedian
1280   90729        N/A
1281   9085         Junell & Associates, PLLC
1282   9086         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1283   91018        Joseph Joy & Associates, APLC & Jason J. Joy & Associates, APLC
1284   9132         Slater Slater Schulman, LLP
1285   91551        D Miller & Associates, PLLC
1286   91567        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1287   91580        Napoli Schkolnik PLLC
1288   91614        ASK LLP
1289   91679        Weller Green Toups & Terrell LLP
1290   91689        Kraus and Kinsman Law Firm
1291   9173         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1292   91737        Weitz & Luxemberg, P.C
1293   91805        D Miller & Associates, PLLC
1294   91883        Law Offices of Mitchell Garabedian
1295   91914        Mitchell A. Toups, Ltd.
1296   91944        Marc J . Bern & Partners, LLP
1297   91950        Marc J . Bern & Partners, LLP
1298   92037        The Moody Law Firm, Inc
1299   92107        The Moody Law Firm, Inc
                    Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman,
1300   92129        LLC
1301   92148        D Miller & Associates, PLLC
1302   92150        D Miller & Associates, PLLC
1303   92228        Weller Green Toups & Terrell LLP
1304   92340        D Miller & Associates, PLLC
1305   92385        Kraus and Kinsman Law Firm


                                                       29
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21          Page 31 of 32
                                                  Exhibit C

           A                                             B
 1      Claim No.                                   Law Firm Name
1306   92405        Weller Green Toups & Terrell LLP
1307   92515        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1308   92518        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1309   92529        Slater Slater Schulman, LLP
1310   92564        Law Offices of Betti & Associates
1311   9257         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1312   92673        Kraus and Kinsman Law Firm
1313   92698        N/A
1314   92702        Slater Slater Schulman, LLP
1315   92751        Slater Slater Schulman, LLP
1316   92781        Law Offices of Donald G. Norris
1317   92836        Kraus and Kinsman Law Firm
1318   92849        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1319   92899        D Miller & Associates, PLLC
1320   92904        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1321   92910        Reich and Binstock, LLP
1322   92914        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1323   92921        Kraus and Kinsman Law Firm
1324   93026        Marc J . Bern & Partners, LLP
1325   93032        Junell & Associates, PLLC
1326   93203        Bradshaw & Bryant, PLLC
1327   93265        D Miller & Associates, PLLC
1328   93347        N/A
                    Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman,
1329   93570        LLC
1330   93573        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1331   93602        Bailey Cowan Heckaman, PLLC
1332   93611        N/A
1333   93688        Bailey Cowan Heckaman, PLLC
1334   93770        Napoli Schkolnik PLLC
1335   93955        Kraus and Kinsman Law Firm
1336   94291        Weller Green Toups & Terrell LLP
1337   94539        N/A
1338   94648        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1339   94706        Junell & Associates, PLLC
1340   94726        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1341   9473         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1342   94764        Kraus and Kinsman Law Firm
1343   94806        Slater Slater Schulman, LLP
1344   94833        Napoli Schkolnik PLLC
1345   95090        Kraus and Kinsman Law Firm
1346   95137        Bailey Cowan Heckaman, PLLC
1347   95140        Bailey Cowan Heckaman, PLLC
1348   95208        Kraus and Kinsman Law Firm
1349   95231        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       30
                Case 20-10343-LSS           Doc 1972-3 Filed 01/22/21           Page 32 of 32
                                                  Exhibit C

           A                                             B
 1      Claim No.                                   Law Firm Name
1350   9524         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1351   95291        N/A
1352   95318        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1353   95322        Kraus and Kinsman Law Firm
1354   95729        N/A
1355   95804        D Miller & Associates, PLLC
1356   95813        Jason J. Joy & Associates, PLLC
1357   95910        D Miller & Associates, PLLC
1358   96026        D Miller & Associates, PLLC
1359   96072        Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins, P.C.
1360   96073        Crew Janci LLP
1361   96076        James Harris Law, PLLC
1362   96089        James Harris Law, PLLC
1363   96092        James Harris Law, PLLC
1364   96105        D Miller & Associates, PLLC
1365   96138        N/A
1366   96158        N/A
1367   96170        N/A
1368   9626         Mitchell A. Toups, Ltd.
1369   96359        Napoli Schkolnik PLLC
1370   96432        Junell & Associates, PLLC
1371   96435        Junell & Associates, PLLC
1372   96496        N/A
1373   96497        N/A
1374   96541        Andrews & Thornton, AAL, ALC
1375   96543        Andrews & Thornton, AAL, ALC
1376   96808        James Harris Law, PLLC
1377   96922        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1378   96924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1379   9803         Hurley McKenna & Mertz, P.C
1380   9805         Hurley McKenna & Mertz, P.C
1381   9883         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1382   9930         Slater Slater Schulman, LLP
1383   9947         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1384   9996         Slater Slater Schulman, LLP




                                                        31
